Exhibit AÉROPOSTALE REPORTS RECORD JULY SALES RESULTS Same Stores Sales Increase 6% Raises Second Quarter Guidance New York, New York – August 6, 2009 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended August 1, 2009 increased 13% to $156.8 million, from $138.8 million for the four-week period ended August 2, 2008. The Company’s same store sales increased 6% for the month, compared to a same store sales increase of 13% in the year ago period. The Company noted that its results for the month reflect the negative impact from a shift in tax-free shopping periods from July to August in certain markets. For the second quarter of fiscal 2009, total net sales increased 20% to $453.0 million, from $377.1 million in the year ago period. Same store sales for the second quarter increased 12%, compared to a same store sales increase of 11% last year.Year to date, total net sales have increased 21% to $861.0 million, from $713.5 million in the year ago period. Year to date, same store sales have increased 11%, compared to a same store sales increase of 10% last year. The Company noted that its merchandise margins for the month increased over last year, and that its inventories remain well controlled and on plan. Second Quarter Guidance: Based on the better than expected results for the month, the Company now believes it will achieve net earnings in the range $0.54 to $0.55 per diluted share, compared to its previously issued earnings guidance in the range of $0.45 to $0.47 per share. The revised guidance includes pre-tax charges of approximately $1.0 million, or $0.01 per diluted share, related to the closing of the Jimmy’Z concept. The Company achieved net earnings of $0.31 per share in the second quarter last year. To hear the Aéropostale prerecorded July sales message, please dial (866) 644-7738 or (585) 267-8033. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
